Citation Nr: 0605115	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  99-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2001 decision of a Special Processing Team 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The case 
subsequently was transferred to the RO in New York, New York, 
and that office forwarded the appeal to the Board.

The Board advanced this case on the docket because of the 
veteran's age.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2005).

There initially were two claims on appeal to the Board - one 
involving the rating for residuals of a shell fragment wound 
(SFW) of the left wrist and hand, and the other for service 
connection for hypertension.  The Board remanded both claims 
to the RO (via the Appeals Management Center (AMC)) in August 
2004 for further development and consideration.  And on 
remand, after completing the development requested, the RO 
(AMC) increased the rating for the SFW residuals from 
10 to 20 percent.  The veteran continued to appeal, 
requesting an even higher rating for this disability.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  He also continued to 
appeal for service connection for hypertension.  The Board 
issued a decision in March 2005 denying his claim for a 
rating higher than 20 percent for the SFW residuals involving 
his left wrist and hand.  But the Board again had to remand 
his claim for hypertension because the RO (AMC) had not 
complied with the terms of the prior remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The development requested in the March 2005 remand has been 
completed to the extent possible, and this case is now again 
before the Board for final appellate consideration of the 
remaining issue on appeal - entitlement to service 
connection for hypertension.  




FINDINGS OF FACT

1.  Service connection is in effect for anxiety disorder.  

2.  All things considered, the medical evidence is about 
evenly balanced for and against the claim concerning whether 
the veteran's hypertension, first manifest many years after 
service, was caused or at least aggravated by his service-
connected anxiety disorder.


CONCLUSION OF LAW

The veteran's hypertension is proximately due or the result 
of his service-connected anxiety disorder.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

The Board is granting the veteran's claim for hypertension, 
so the Board need not discuss whether there has been 
compliance with the VCAA because, even assuming for the sake 
of argument there has not been, this is inconsequential and, 
therefore, at most harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).



Analysis

The veteran contends that his hypertension was caused (or at 
least exacerbated) by his service-connected anxiety disorder.  
Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  This includes situations 
where a service-connected disability has chronically 
aggravated another condition.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Records show service connection was established for anxiety 
state in a June 1947 rating decision, so many years ago - 
indeed, relatively soon after the veteran completed serving 
in World War II.  The RO initially assigned a noncompensable 
(i.e., 0 percent) rating for this disability.  But a more 
recent November 2001 rating decision effectively included the 
veteran's recently diagnosed post-traumatic stress disorder 
(PTSD) in the rating for his anxiety disorder and, as a 
result, increased the rating for his combined disability to 
30 percent - retroactively effective from August 1999.  The 
medical evidence clearly indicated the manifestations of his 
service-connected psychiatric disability were worsening 
at that time.  

The veteran's service medical records are unremarkable for 
objective signs or indications of hypertension.  Rather, the 
medical evidence indicates this condition was first manifest 
many years after his separation from service.  But as his 
claim for hypertension is predicated on the notion that it is 
secondary to his already service-connected anxiety disorder, 
the hypertension need not initially have been manifested 
during service or even within the one-year presumptive period 
after his discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  There is still a 
requirement, however, of probative evidence suggesting there 
is indeed such a cause-and-effect relationship between these 
two conditions; mere lay assertions concerning this do not 
constitute competent medical evidence and, thus, are 
insufficient for meeting this threshold evidentiary 
requirement.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

There are currently three medical opinions of record 
concerning the purported relationship between the veteran's 
hypertension and his service-connected anxiety disorder.  Two 
of the opinions are from VA physicians, and the other from 
the veteran's private physician.  The first VA physician 
provided an opinion in March 2003 that, while including some 
rationale for the opinion, was clearly based on an inaccurate 
factual premise - that the veteran's anxiety was first 
manifest many years after his hypertension was diagnosed - 
and so is of little-to-no probative value.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993) (an opinion is only as good and 
credible as the history on which it is predicated).  As noted 
above, the veteran's anxiety was first manifest in service 
and service connected effectively since 1947.

The second VA physician examined the veteran in September 
2004, stated that he had reviewed the claims file, and then 
provided a bare conclusory statement - without rationale - 
that it was his opinion the veteran's "essential 
hypertension is not etiologically related or aggravated by 
his service connected anxiety disorder."

In August 1999 and February 2000, the veteran's private 
physician, Dr. Hoffman, wrote that "his anxiety state causes 
him to have labile hypertension" and that "the labile 
hypertension, again, is a manifestation of his anxiety 
neurosis."  

The Board Remanded this case to the RO in March 2005, via the 
AMC, to request that Dr. Hoffman explain the basis for his 
medical opinion and to submit the medical records upon which 
his opinion was based.  In April 2005, Dr. Hoffman wrote 
describing the veteran's anxiety and other disabilities.  
While he still did not provide any medical records of his 
treatment of the veteran, Dr. Hoffman nonetheless indicated 
he has treated the veteran for hypertension for many years, 
since March 1992.  Further, in his April 2005 statement, Dr. 
Hoffman cited specific events that made the veteran anxious, 
with a consequent rise in his blood pressure.  He 
specifically stated that "[the veteran's] blood pressure is 
labile and absolutely adversely effected [sic] by his 
stress..."



Although Dr. Hoffman has not provided medical records to 
document his treatment of the veteran's hypertension, the 
Board finds that the evidence is at least in relative 
equipoise as to whether the hypertension, first manifest many 
years after the veteran's service, was caused (or at least 
aggravated) by his service-connected anxiety disorder.  
Accordingly, affording the veteran the benefit of the doubt, 
the Board concludes that the requirements for service 
connection for hypertension on a secondary basis due a 
service-connected disability are satisfied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Service connection for hypertension is granted, as secondary 
to the already 
service-connected anxiety disorder.  


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


